UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-02444 The Bond Fund of America, Inc. (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: July 1, 2006 - June 30, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) ITEM 1 – Proxy Voting Record Fund Name : The Bond Fund of America, Inc. 07/01/2006 - 06/30/2007 Digitalglobe, Inc. Ticker Security ID: Meeting Date Meeting Status CUSIP9 25389M109 06/21/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. PETRICK Mgmt For For For 1.2 DIRECTOR EDDY ZERVIGON Mgmt For For For 1.3 DIRECTOR PAUL M. ALBERT, JR. Mgmt For For For 1.4 DIRECTOR DR. ANNE KARALEKAS Mgmt For For For 1.5 DIRECTOR CHARLES E. BAKER Mgmt For For For 1.6 DIRECTOR FUMINOBU KOMURA Mgmt For For For 1.7 DIRECTOR JILL D. SMITH Mgmt For For For 1.8 DIRECTOR DR. WALTER S. SCOTT Mgmt For For For 1.9 DIRECTOR G.H.M. ESTES, III Mgmt For For For 2.0 TO APPROVE THE DIGITALGLOBE, INC. 2 THE FORM DESCRIBED IN THE PROXY STATEMENT. Mgmt For Against Against 3.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS, LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Dobson Communications Corporation Ticker Security ID: Meeting Date Meeting Status DCEL CUSIP9 256069105 06/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR FRED J. HALL Mgmt For For For 1.2 DIRECTOR STEVEN P. DUSSEK Mgmt For For For 2.0 APPROVE THE 2 Mgmt For For For 3.0 RATIFY AND APPROVE THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DOBSON COMMUNICATIONS CORPORATION FOR 2007. Mgmt For For For Drax Group Plc, Selby Ticker Security ID: Meeting Date Meeting Status CINS G2904K101 10/06/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve, subject to and conditional upon the admission of the new ordinary shares as specified to the Official List of the United Kingdom Listing Authority and to trading on the London Stock Exchange becoming effective: a) all the ordinary shares of 10 pe For 2.0 Authorize the Company, subject to and conditional on the passing of Resolution 1 above and the same becoming effective, in substitution for all such existing authorities, to make one or more market purchasesSection 163(3) of the Companies Act 1985up t For Drax Group Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB00B1FGRL99 04/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Accept Financial Statements and Statutory Reports Mgmt For For For 2.0 Approve Remuneration Report Mgmt For For For 3.0 Approve Final Dividend of 9.1 Pence Per Share Mgmt For For For 4.0 Re-elect Mike Grasby as Director Mgmt For For For 5.0 Re-elect Gordon Horsfield as Director Mgmt For For For 6.0 Reappoint Deloitte & Touche LLP as Auditors of the Company Mgmt For For For 7.0 Authorise Board to Fix Remuneration of Auditors Mgmt For For For 8.0 Approve Drax Group Plc Executive Share Incentive Plan Mgmt For For For 9.0 Approve Sub-Division of All Authorised Ord. Shares Into Intermediate Shares; Approve Consolidation of All Unissued Intermediate Shares Into Unissued New Ord. Shares; Approve Consolidation of All Issued Intermediate Shares Into New Ord. Shares Mgmt For For For 10.0 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 13,569,514 Mgmt For For For 11.0 Authorise the Company to Make EU Political Organisations Donations and to Incur EU Political Expenditures up to GBP 100,000 Mgmt For For For 12.0 Authorise Drax Power Limited to Make EU Political Organisations Donations and to Incur EU Political Expenditures up to GBP 100,000 Mgmt For For For 13.0 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,035,427 Mgmt For For For 14.0 Authorise 35,200,000 Ordinary Shares for Market Purchase Mgmt For For For 15.0 Adopt New Articles of Association Mgmt For For For Drax Group Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB00B0MBCM68 10/06/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Sub-Division of All the Ord. Shares of 10 Pence Each into Intermediate Shares; Approve Consolidation of All Unissued Intermediate Shares into Unissued New Ord. Shares; Approve Consolidation of All Issued Intermediate Shares into New Ord. Shares Mgmt For For For 2.0 Authorise 36,800,000 New Ordinary Shares for Market Purchase Mgmt For For For Equity Office Properties Trust Ticker Security ID: Meeting Date Meeting Status OFC CUSIP9 294741509 02/07/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO APPROVE THE MERGER OF EQUITY OFFICE PROPERTIES TRUST WITH AND INTO BLACKHAWK ACQUISITION TRUST AND THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 19, 2006, AS AMENDED, AMONG EQUITY OFFICE PROPERTIES TRUST, EOP OPERATING LIMITED PARTNERSHIP, BLA Mgmt For For For 2.0 TO APPROVE ANY ADJOURNMENTS OF THE SPECIAL MEETING FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE SPECIAL MEETING TO APPROVE THE MERGER AND THE AGREEMENT AND PLAN OF MERGER, AS AMENDED. Mgmt For For For Time Warner Cable Inc Ticker Security ID: Meeting Date Meeting Status TWC CUSIP9 88732J108 05/23/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID C. CHANG Mgmt For For For 1.2 DIRECTOR JAMES E. COPELAND, JR. Mgmt For For For 2.0 RATIFICATION OF AUDITORS. Mgmt For For For 3.0 APPROVAL OF THE TIME WARNER CABLE INC. 2 Mgmt For For For 4.0 APPROVAL OF THE TIME WARNER CABLE INC. 2 Mgmt For For For Ual Corporation Ticker Security ID: Meeting Date Meeting Status UAUA CUSIP9 902549807 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD J. ALMEIDA Mgmt For For For 1.2 DIRECTOR MARY K. BUSH Mgmt For For For 1.3 DIRECTOR W. JAMES FARRELL Mgmt For For For 1.4 DIRECTOR WALTER ISAACSON Mgmt For For For 1.5 DIRECTOR ROBERT D. KREBS Mgmt For For For 1.6 DIRECTOR ROBERT S. MILLER Mgmt For For For 1.7 DIRECTOR JAMES J. O'CONNOR Mgmt For For For 1.8 DIRECTOR GLENN F. TILTON Mgmt For For For 1.9 DIRECTOR DAVID J. VITALE Mgmt For For For 1.10 DIRECTOR JOHN H. WALKER Mgmt For For For Xo Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status XOHO CUSIP9 98417K106 06/12/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CARL C. ICAHN Mgmt For For For 1.2 DIRECTOR CARL J. GRIVNER Mgmt For For For 1.3 DIRECTOR PETER SHEA Mgmt For For For 1.4 DIRECTOR ADAM DELL Mgmt For For For 1.5 DIRECTOR FREDRIK C. GRADIN Mgmt For For For 1.6 DIRECTOR VINCENT J. INTRIERI Mgmt For For For 1.7 DIRECTOR ROBERT L. KNAUSS Mgmt For For For 1.8 DIRECTOR KEITH MEISTER Mgmt For For For Zilog, Inc. Ticker Security ID: Meeting Date Meeting Status ZILG CUSIP9 989524301 07/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID G. ELKINS* Mgmt For For For 1.2 DIRECTOR ROBIN A. ABRAMS** Mgmt For For For 1.3 DIRECTOR RICHARD L. SANQUINI** Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF ARMANINO MCKENNA LLP AS OUR INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDED MARCH 31, 2007. Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE BOND FUND OF AMERICA, INC. (Registrant) By /s/ Abner D. Goldstine Abner D. Goldstine, President and Principal Executive Officer Date: August 27, 2007
